Case 8:20-cv-01888-JSM-JSS Document 1 Filed 08/13/20 Page 1 of 5 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

  TECH DATA PRODUCT MANAGEMENT,
  INC.,

         Plaintiff,
                                                    Case No. __________________________
         v.

 DEEP INSTINCT (USA), INC.,

        Defendant.
  _________________________________/

                                        COMPLAINT

        Plaintiff Tech Data Product Management, Inc. hereby sues Defendant Deep Instinct

 (USA), Inc. for breach of contract, and alleges:

                                          The Parties

        1.      Plaintiff Tech Data Product Management, Inc. (“TDPMI”) is a purchaser

 of technology products and services.

        2.      Defendant Deep Instinct (USA), Inc. (“DI”) is a cybersecurity company that

 sells cybersecurity (i.e., anti-virus, malware, etc.) software.

                                    Jurisdiction and Venue

        3.      TDPMI is a Florida corporation with its principal place of business located

 in Clearwater, Florida. TDPMI is thus a citizen of Florida.

        4.      DI is a Delaware corporation with its principal place of business located in

 New York City, New York. DI is thus a citizen of Delaware and New York.




                                               1
Case 8:20-cv-01888-JSM-JSS Document 1 Filed 08/13/20 Page 2 of 5 PageID 2




         5.       DI has wrongfully refused to refund TDPMI $2,000,018.20. The amount in

 controversy thus exceeds $75,000.

         6.       Because there is complete diversity of citizenship and the amount in

 controversy exceeds $75,000, exclusive of costs and interest, this Court has subject-matter

 jurisdiction under 28 U.S.C. § 1332.

         7.       This Court has personal jurisdiction over DI because DI operates, conducts,

 engages in, or carries on its business in Florida; is registered to do business in Florida and

 maintains an agent in the state; solicited business from a Florida citizen by directing such

 solicitation into the state; and breached a contract in this state by failing to perform acts

 required by the contract to be performed in Florida. Fla. Stat. §48.193(1)(a).

         8.       Venue is proper in this District and Division because a substantial part of

 the events and omissions giving rise to this action occurred in Clearwater, Florida, 28

 U.S.C. § 1391(b)(2), and because TDPMI maintains its principal place of business in

 Clearwater, Florida, M.D. Fla. L.R. 1.02(b)(4).

                                          General Allegations

         9.       DI entered into the Deep Instinct Distribution Agreement with Tech Data

 Advanced Solutions (ANZ) Limited, which is a non-party, with an effective date of

 February 12, 2018 (“Distributor Agreement”). (Exhibit 1). 1




 1
  The Exhibits possibly contain confidential information. These documents will be served with the Complaint,
 but will not be filed on the open record until the parties confer on confidentiality.


                                                     2
Case 8:20-cv-01888-JSM-JSS Document 1 Filed 08/13/20 Page 3 of 5 PageID 3




        10.     DI subsequently executed the Americas Rider to Distributor Agreement

 with TDPMI, among others, which Agreement had an effective date of May 2, 2019

 (“Rider”). (Exhibit 2).

        11.     The Rider added TDPMI to the Distributor Agreement so that TDPMI could

 distribute DI’s products in the United States, Latin America, and the Caribbean.

        12.     The Rider also made the terms and conditions of the Distributor Agreement

 applicable to TDPMI, except where the terms of the latter conflicted with those of the

 former, in which event the Rider controlled.

        13.     Two terms from the Distributor Agreement that were made applicable to

 TDPMI under the Rider were sections 15.2 and 15.3, which state:




        14.     Among other terms, the Rider also states:




                                                3
Case 8:20-cv-01888-JSM-JSS Document 1 Filed 08/13/20 Page 4 of 5 PageID 4




        15.    After the Rider was executed and in force, TDPMI ordered millions of

 dollars’ worth of product from DI.

        16.    On January 14, 2020, TDPMI exercised its right to terminate the Rider and

 provided 60 days’ notice. (Exhibits 3–4). In that same notice, TDPMI requested that DI

 issue an RMA (i.e., a refund) for the inventory of DI’s product held by TDPMI. (Exhibit

 4).

        17.    TDPMI has 44,407 units of DI’s product in inventory, with a value of

 $2,000,018.20.

        18.    TDPMI renewed its demand for DI to issue an RMA by letter dated

 February 21, 2020. (Exhibit 5).

        19.    Despite TDPMI’s rightful demand, DI failed or refused to issue an RMA

 for the value of DI’s product held in TDPMI’s inventory.

        20.    All conditions precedent to this action have either been satisfied or waived.

                               Claim for Breach of Contract

        21.    TDPMI incorporates and re-alleges paragraph 1–20.

        22.    TDPMI and DI entered into a binding contract; to wit, the Rider.

        23.    TDPMI exercised its right to terminate the Rider with 60 days’ notice.



                                             4
Case 8:20-cv-01888-JSM-JSS Document 1 Filed 08/13/20 Page 5 of 5 PageID 5




        24.     TDPMI requested, as was its contractual right, that DI issue an RMA for

 the inventory of DI’s product held by TDPMI, which inventory is valued at $2,000,018.20.

        25.     Despite TDPMI’s repeated demands for DI to issue the RMA as required

 under the Rider, DI has failed to do so.

        26.     DI’s failure to issue the RMA constitutes a breach of the parties’ contract.

        27.     DI’s breach of the Rider damaged TDPMI in the amount of $2,000,018.20.

        WHEREFORE, Plaintiff Tech Data Product Management, Inc. (“TDPMI”)

 requests that the Court enter judgment in its favor, and against Defendant Deep Instinct,

 Inc. (“DI”), for $2,000,018.20 in actual damages, along with an award of pre- and post-

 judgement interest and costs, and all other relief the Court deems just and proper.

                                              Respectfully submitted,

                                              CARLTON FIELDS, P.A.

                                              /s/ Kevin P. McCoy
                                              Kevin P. McCoy
                                              Florida Bar No. 36225
                                              David R. Wright
                                              Florida Bar No. 0119453
                                              4221 W. Boy Scout Blvd., Suite 1000
                                              Tampa, Florida 33607
                                              Telephone: 813-223-7000
                                              Fax: 813-229-4133
                                              Primary E-Mail:
                                                      kmccoy@carltonfields.com
                                                      dwright@carltonfields.com
                                              Secondary E-Mail:
                                                      lfuller@carltonfields.com
                                                      kdelvalle@carltonfields.com

                                              Attorneys for Plaintiff Tech Data Product
                                              Management, Inc.




                                              5
